UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2013-June 30, 2014 Item 1. Proxy Voting Record Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: JUN 17, 2014 Meeting Type: Special Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Monte Ford For For Management 1.2 Elect Director Frederic Salerno For For Management 1.3 Elect Director Steven Scopellite For For Management 1.4 Elect Director Bernardus Verwaayen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director John T. Mollen For For Management 1.5 Elect Director R. Douglas Norby For For Management 1.6 Elect Director Alvin S. Parven For Withhold Management 1.7 Elect Director Andreas Rummelt For For Management 1.8 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Dianne Neal Blixt For For Management 1c Elect Director Amy DiGeso For For Management 1d Elect Director Lon R. Greenberg For For Management 1e Elect Director W. Walker Lewis For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director Jeffrey Noddle For For Management 1h Elect Director H. Jay Sarles For For Management 1i Elect Director Robert F. Sharpe, Jr. For For Management 1j Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Eliminate Supermajority Vote For For Management Requirement 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Report on Political Contributions Against Against Shareholder APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN
